Filed 11/6/20 P. v. Sanchez CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO


 THE PEOPLE,                                                            B304584

           Plaintiff and Respondent,                                    (Los Angeles County
                                                                        Super. Ct. No. BA457932)
           v.

 ROBERTO SANCHEZ,

           Defendant and Appellant.


THE COURT:
       Roberto Sanchez appeals the superior court’s order
terminating his probation following a contested probation
violation hearing. We appointed counsel to represent Sanchez on
appeal. After examination of the record, counsel filed an opening
brief raising no issues and asking this court to independently
review the record.
                PROCEDURAL BACKGROUND
       Following his entry of a guilty plea, appellant was
convicted on September 22, 2017, of assault with force likely to
cause great bodily injury. (Pen. Code,1 § 245, subd. (a)(4).) He
was placed on formal probation for 36 months.
       On the People’s motion filed August 19, 2019, appellant’s
probation was revoked based on appellant’s commission of
corporal injury to a cohabitant in violation of section 273.5,
subdivision (a). Following a contested probation violation
hearing, appellant was found in violation and probation was
revoked. The superior court placed appellant on unsupervised
probation with 297 days of jail time and a total of 297 days of
custody credits. The court also imposed a protective order.
                    FACTUAL BACKGROUND
       Appellant and Angela E. lived together for about 10 months
in 2019.
       On August 14, 2019, appellant and Angela got into an
argument over Angela’s cell phone use. After accusing Angela of
calling another man, appellant bit her on the stomach and pulled
her hair. The next day, Angela went to a clinic for an
appointment with her psychologist. Before the appointment,
Angela met with victim advocates and disclosed appellant’s
attack. Angela also told her psychologist what appellant had
done. Afterwards, the psychologist and social workers helped
Angela leave the clinic through a back door to avoid appellant,
who was in the waiting room. The victim advocates drove Angela
to the police station where she reported the incident. Officers
observed visible injury to Angela’s abdomen, and noted she was
shaking, fearful, and apologetic. Angela reported that appellant
had previously attempted to smother or strangle her, she had
tried to leave appellant, and she was in fear for her safety.


     1   Undesignated statutory references are to the Penal Code.


                                 2
       At the probation violation hearing, Angela testified that
appellant regularly accused her of infidelity and was verbally
abusive; he often punched her, slapped her, scratched her, bit
her, and pulled her hair. And he frequently took her phone and
threatened her to keep her from calling the police.
                          DISCUSSION
       Based on our examination of the entire record we are
satisfied that defendant’s attorney has fully complied with her
responsibilities and that no arguable issues exist. (People v.
Kelly (2006) 40 Cal.4th 106, 109–110; People v. Wende (1979) 25
Cal.3d 436, 441.)
                         DISPOSITION
      The order is affirmed.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




LUI, P.J.         ASHMANN-GERST, J.             CHAVEZ, J.




                                3